
	
		II
		111th CONGRESS
		1st Session
		S. 1031
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish
		  direct care registered nurse-to-patient staffing ratio requirements in
		  hospitals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Nursing Shortage Reform and
			 Patient Advocacy Act.
		2.Minimum direct
			 care registered nurse staffing requirements
			(a)Minimum direct
			 care registered nurse staffing requirementsThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
				
					XXXIMinimum direct
				care registered nurse staffing requirements
						3101.Minimum nurse
				staffing requirements
							(a)Staffing
				plan
								(1)In
				generalA hospital shall implement a staffing plan that—
									(A)provides adequate,
				appropriate, and quality delivery of health care services and protects patient
				safety; and
									(B)is consistent with
				the requirements of this title.
									(2)Effective
				dates
									(A)Implementation
				of staffing planSubject to subparagraph (B), the requirements
				under paragraph (1) shall take effect not later than 1 year after the date of
				enactment of this title.
									(B)Application of
				minimum direct care registered nurse-to-patient ratiosThe
				requirements under subsection (b) shall take effect as soon as practicable, as
				determined by the Secretary, but not later than 2 years after the date of
				enactment of this title, or in the case of a hospital in a rural area (as
				defined in section 1886(d)(2)(D) of the Social
				Security Act), not later than 4 years after the date of enactment of
				this title.
									(b)Minimum direct
				care registered nurse-to-patient ratios
								(1)In
				generalExcept as otherwise provided in this section, a
				hospital’s staffing plan shall provide that, at all times during each shift
				within a unit of the hospital, a direct care registered nurse shall be assigned
				to not more than the following number of patients in that unit, subject to
				paragraph (4):
									(A)1 patient in
				trauma emergency units.
									(B)1 patient in
				operating room units, provided that a minimum of 1 additional person serves as
				a scrub assistant in such unit.
									(C)2 patients in
				critical care units, including neonatal intensive care units, emergency
				critical care and intensive care units, labor and delivery units, coronary care
				units, acute respiratory care units, postanesthesia units, and burn
				units.
									(D)3 patients in
				emergency room units, stepdown units, pediatrics units, telemetry units, and
				combined labor, delivery, and postpartum units.
									(E)4 patients in
				antepartum units, intermediate care nursery units, psychiatric units, and other
				specialty care units.
									(F)5 patients in
				medical-surgical units, rehabilitation units, and skilled nursing units.
									(G)8 patients in
				well-baby nursery units and postpartum (4 couplets) units.
									(2)Similar units
				with different namesThe Secretary may apply minimum direct care
				registered nurse-to-patient ratios established in paragraph (1) to a type of
				hospital unit not referred to in such paragraph if such other unit performs a
				function similar to the function performed by the unit referred to in such
				paragraph.
								(3)Restrictions
									(A)Prohibition
				against averagingA hospital shall not average the number of
				patients and the total number of direct care registered nurses assigned to
				patients in a hospital unit during any 1 shift or over any period of time for
				purposes of meeting the requirements under this subsection.
									(B)Prohibition
				against imposition of mandatory overtime requirementsA hospital
				shall not impose mandatory overtime requirements to meet the hospital unit
				direct care registered nurse-to-patient ratios required under this
				subsection.
									(C)Relief during
				routine absencesA hospital shall ensure that only a direct care
				registered nurse may relieve another direct care registered nurse during
				breaks, meals, and other routine, expected absences from a hospital
				unit.
									(D)Prohibition
				against imposition of lay-offsA hospital shall not impose
				lay-offs of licensed vocational or practical nurses, licensed psychiatric
				technicians, certified nursing assistants, or other ancillary staff to meet the
				hospital unit direct care registered nurse-to-patient ratios required under
				this subsection.
									(4)Adjustment of
				ratios
									(A)In
				generalIf necessary to protect patient safety, the Secretary may
				prescribe regulations that—
										(i)increase minimum
				direct care registered nurse-to-patient ratios under this subsection to further
				limit the number of patients that may be assigned to each direct care nurse;
				or
										(ii)add minimum
				direct care registered nurse-to-patient ratios for units not referred to in
				paragraphs (1) and (2).
										(B)ConsultationSuch
				regulations shall be prescribed after consultation with affected hospitals and
				registered nurses.
									(5)No preemption of
				certain State-imposed ratiosNothing in this title shall preempt
				State standards that the Secretary determines to be at least equivalent to
				Federal requirements for a staffing plan established under this title. Minimum
				direct care registered nurse-to-patient ratios established under this
				subsection shall not preempt State requirements that the Secretary determines
				are at least equivalent to Federal requirements for a staffing plan established
				under this title.
								(6)Exemption in
				emergenciesThe requirements established under this subsection
				shall not apply during a declared state of emergency if a hospital is requested
				or expected to provide an exceptional level of emergency or other medical
				services.
								(c)Development and
				reevaluation of staffing plan
								(1)Considerations in
				development of planIn developing the staffing plan, a hospital
				shall provide for direct care registered nurse-to-patient ratios above the
				minimum direct care registered nurse-to-patient ratios required under
				subsection (b) if appropriate based upon consideration of the following
				factors:
									(A)The number of
				patients and acuity level of patients as determined by the application of an
				acuity system (as defined in section 3107(1)), on a shift-by-shift
				basis.
									(B)The anticipated
				admissions, discharges, and transfers of patients during each shift that
				impacts direct patient care.
									(C)Specialized
				experience required of direct care registered nurses on a particular
				unit.
									(D)Staffing levels
				and services provided by other health care personnel in meeting direct patient
				care needs not required by a direct care registered nurse.
									(E)The level of
				technology available that affects the delivery of direct patient care.
									(F)The level of
				familiarity with hospital practices, policies, and procedures by temporary
				agency direct care registered nurses used during a shift.
									(G)Obstacles to
				efficiency in the delivery of patient care presented by physical layout.
									(2)Documentation of
				staffingA hospital shall specify the system used to document
				actual staffing in each unit for each shift.
								(3)Annual
				reevaluation of plan and acuity system
									(A)In
				generalA hospital shall annually evaluate—
										(i)its staffing plan
				in each unit in relation to actual patient care requirements; and
										(ii)the accuracy of
				its acuity system.
										(B)UpdateA
				hospital shall update its staffing plan and acuity system to the extent
				appropriate based on such evaluation.
									(4)Transparency
									(A)In
				generalAny acuity-based patient classification system adopted by
				a hospital under this section shall be transparent in all respects, including
				disclosure of detailed documentation of the methodology used to predict nursing
				staffing, identifying each factor, assumption, and value used in applying such
				methodology.
									(B)Public
				availabilityThe Secretary shall establish procedures to provide
				that the documentation submitted under subsection (e) is available for public
				inspection in its entirety.
									(5)Registered nurse
				participationA staffing plan of a hospital shall be developed
				and subsequent reevaluations shall be conducted under this subsection on the
				basis of input from direct care registered nurses at the hospital or, where
				such nurses are represented through collective bargaining, from the applicable
				recognized or certified collective bargaining representative of such nurses.
				Nothing in this title shall be construed to permit conduct prohibited under the
				National Labor Relations Act or under the Federal Labor Relations Act.
								(d)Acuity
				tool
								(1)In
				generalNot later than 2 years after the date of enactment of the
				National Nursing Shortage Reform and Patient
				Advocacy Act, the Secretary shall develop a national acuity tool
				that provides a method for establishing nurse staffing requirements above the
				hospital unit direct care registered nurse-to-patient ratios required under
				subsection (b).
								(2)ImplementationEach
				hospital shall adopt and implement the national acuity tool described in
				paragraph (1), and provide staffing based on such tool. Any additional direct
				care registered nursing staffing above the hospital unit direct care registered
				nurse-to-patient ratios described in subsection (b) shall be assigned in a
				manner determined by such national acuity tool.
								(e)Submission of
				plan to SecretaryA hospital shall submit to the Secretary its
				staffing plan required under subsection (a)(1) and any annual updates under
				subsection (c)(3)(B).
							3102.Posting,
				records, and audits
							(a)Posting
				requirementsIn each unit, a hospital shall post a uniform notice
				in a form specified by the Secretary in regulation that—
								(1)explains
				requirements imposed under section 3101;
								(2)includes actual
				direct care registered nurse-to-patient ratios during each shift; and
								(3)is visible,
				conspicuous, and accessible to staff, patients, and the public.
								(b)Records
								(1)Maintenance of
				recordsEach hospital shall maintain accurate records of actual
				direct care registered nurse-to-patient ratios in each unit for each shift for
				no less than 2 years. Such records shall include—
									(A)the number of
				patients in each unit;
									(B)the identity and
				duty hours of each direct care registered nurse assigned to each patient in
				each unit in each shift; and
									(C)a copy of each
				notice posted under subsection (a).
									(2)Availability of
				recordsEach hospital shall make its records maintained under
				paragraph (1) available to—
									(A)the
				Secretary;
									(B)registered nurses
				and their collective bargaining representatives (if any); and
									(C)the public under
				regulations established by the Secretary, or in the case of a federally
				operated hospital, under
				section
				552 of title 5, United States Code (commonly known as the
				Freedom of Information Act).
									(c)AuditsThe
				Secretary shall conduct periodic audits to ensure—
								(1)implementation of
				the staffing plan in accordance with this title; and
								(2)accuracy in
				records maintained under this section.
								3103.Minimum direct
				care licensed practical nurse staffing requirements
							(a)EstablishmentA
				hospital’s staffing plan shall comply with minimum direct care licensed
				practical nurse staffing requirements that the Secretary establishes for units
				in hospitals. Such staffing requirements shall be established not later than 18
				months after the date of enactment of this title, and shall be based on the
				study conducted under subsection (b).
							(b)StudyNot
				later than 1 year after the date of enactment of this title, the Secretary,
				acting through the Director of the Agency for Healthcare Research and Quality,
				shall complete a study of licensed practical nurse staffing and its effects on
				patient care in hospitals. The Director may contract with a qualified entity or
				organization to carry out such study under this paragraph. The Director shall
				consult with licensed practical nurses and organizations representing licensed
				practical nurses regarding the design and conduct of the study.
							(c)Application of
				registered nurse provisions to licensed practical nurse staffing
				requirementsParagraphs (2), (4), (5)(A), and (6) of section
				3101(b), section 3101(c), and section 3102 shall apply to the establishment and
				application of direct care licensed practical nurse staffing requirements under
				this section in the same manner that they apply to the establishment and
				application of direct care registered nurse-to-patient ratios under sections
				3101 and 3102.
							(d)Effective
				dateThe requirements of this section shall take effect as soon
				as practicable, as determined by the Secretary, but not later than 2 years
				after the date of enactment of this title, or in the case of a hospital in a
				rural area (as defined in section 1886(d)(2)(D) of the
				Social Security Act), not later than 4
				years after the date of enactment of this title.
							3104.Federal
				assistance for the purchase of safe patient handling equipment
							(a)In
				generalThe Secretary shall establish a grant program to provide
				financial assistance to cover some or all of the costs of purchasing safe
				patient handling equipment required by the Federal safe patient handling
				standard, developed under section 3 of the National Nursing Shortage Reform and Patient Advocacy
				Act, for health care facilities, such as hospitals, nursing
				facilities, and outpatient facilities, that—
								(1)require such
				equipment in order to comply with the standards established under section 3 of
				the National Nursing Shortage Reform and
				Patient Advocacy Act; and
								(2)demonstrate the
				financial inability to otherwise afford the purchase of such equipment.
								(b)ApplicationA
				health care facility desiring a grant under this section shall submit to the
				Secretary an application—
								(1)in such form and
				manner as the Secretary shall specify; and
								(2)demonstrating
				true financial need, according to a standard established by the
				Secretary.
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to be
				used for grant awards under this section $50,000,000 for fiscal year 2010,
				which shall remain available until expended.
							3105.Whistleblower
				and patient protections
							(a)Recognition of
				duty and right of nurses To advocate in the exclusive interest of the
				patientA nurse shall have the right to act as the patient’s
				advocate, as circumstances require, by—
								(1)initiating action
				to improve health care or to change decisions or activities which, in the
				professional judgment of the nurse, are against the interests and wishes of the
				patient; and
								(2)giving the
				patient an opportunity to make informed decisions about health care before it
				is provided.
								(b)Refusal of
				assignmentA nurse may refuse to accept an assignment as a nurse
				in a hospital if—
								(1)the assignment
				would violate section 3101 or 3103; or
								(2)the nurse is not
				prepared by education, training, or experience to fulfill the assignment
				without compromising the safety of any patient or jeopardizing the license of
				the nurse.
								(c)Retaliation for
				refusal of assignment barred
								(1)No discharge,
				discrimination, or retaliationNo hospital shall discharge,
				discriminate, or retaliate in any manner with respect to any aspect of
				employment (as defined in section 3107(5)), including discharge, promotion,
				compensation, or terms, conditions, or privileges of employment against a nurse
				based on the nurse’s refusal of a work assignment under subsection (b).
								(2)No filing of
				complaintNo hospital shall file a complaint or a report against
				a nurse with the appropriate State professional disciplinary agency because of
				the nurse’s refusal of a work assignment described in subsection (b).
								(d)Cause of
				actionAny nurse who has been discharged, discriminated against,
				or retaliated against in violation of subsection (c)(1) or against whom a
				complaint has been filed in violation of subsection (c)(2) may bring a cause of
				action in a United States district court. A nurse who prevails on the cause of
				action shall be entitled to one or more of the following:
								(1)Reinstatement.
								(2)Reimbursement of
				lost wages, compensation, and benefits.
								(3)Attorneys’
				fees.
								(4)Court
				costs.
								(5)Other
				damages.
								(e)Complaint to
				Secretary
								(1)In
				generalA nurse, patient, or other individual may file a
				complaint with the Secretary against a hospital that violates the provisions of
				this title. For any complaint filed, the Secretary shall—
									(A)receive and
				investigate the complaint;
									(B)determine whether a
				violation of this title as alleged in the complaint has occurred; and
									(C)if such a
				violation has occurred, issue an order that the complaining nurse or individual
				shall not suffer any retaliation described in subsection (c) or subsection
				(g).
									(f)Toll-free
				telephone number
								(1)In
				generalThe Secretary shall provide for the establishment of a
				toll-free telephone hotline to provide information regarding the requirements
				under section 3101 and to receive reports of violations of such section.
								(2)Notice to
				patientsA hospital shall provide each patient admitted to the
				hospital for inpatient care with the hotline described in paragraph (1), and
				shall give notice to each patient that such hotline may be used to report
				inadequate staffing or care.
								(g)Protection for
				reporting
								(1)Prohibition on
				retaliation or discriminationA hospital shall not discriminate
				or retaliate in any manner against any patient, employee, or contract employee
				of the hospital, or any other individual, on the basis that such individual, in
				good faith, individually or in conjunction with another person or persons, has
				presented a grievance or complaint, or has initiated or cooperated in any
				investigation or proceeding of any governmental entity, regulatory agency, or
				private accreditation body, made a civil claim or demand, or filed an action
				relating to the care, services, or conditions of the hospital or of any
				affiliated or related facilities.
								(2)Good faith
				definedFor purposes of this subsection, an individual shall be
				deemed to be acting in good faith if the individual reasonably believes—
									(A)the information
				reported or disclosed is true; and
									(B)a violation of this
				title has occurred or may occur.
									(h)Prohibition on
				interference with rights
								(1)Exercise of
				rightsIt shall be unlawful for any hospital to—
									(A)interfere with,
				restrain, or deny the exercise, or attempt to exercise, by any person of any
				right provided or protected under this title; or
									(B)coerce or
				intimidate any person regarding the exercise or attempt to exercise such
				right.
									(2)Opposition to
				unlawful policies or practicesIt shall be unlawful for any
				hospital to discriminate or retaliate against any person for opposing any
				hospital policy, practice, or actions which are alleged to violate, breach, or
				fail to comply with any provision of this title.
								(3)Prohibition on
				interference with protected communicationsA hospital (or an
				individual representing a hospital) shall not make, adopt, or enforce any rule,
				regulation, policy, or practice which in any manner directly or indirectly
				prohibits, impedes, or discourages a direct care registered nurse from, or
				intimidates, coerces, or induces a direct care registered nurse regarding,
				engaging in free speech activities or disclosing information as provided under
				this title.
								(4)Prohibition on
				interference with collective actionA hospital (or an individual
				representing a hospital) shall not in any way interfere with the rights of
				nurses to organize, bargain collectively, and engage in concerted activity
				under section 7 of the National Labor Relations Act (29 U.S.C. 157).
								(i)NoticeA
				hospital shall post in an appropriate location in each unit a conspicuous
				notice in a form specified by the Secretary that—
								(1)explains the
				rights of nurses, patients, and other individuals under this section;
								(2)includes a
				statement that a nurse, patient, or other individual may file a complaint with
				the Secretary against a hospital that violates the provisions of this title;
				and
								(3)provides
				instructions on how to file a complaint under paragraph (2).
								(j)Effective
				dates
								(1)Refusal;
				retaliation; cause of action
									(A)In
				generalSubsections (b) through (d) shall apply to refusals
				occurring on or after the effective date of the provision to which the refusal
				relates.
									(B)ExceptionSubsection
				(b)(2) shall not apply to refusals in any hospital before the requirements of
				section 3101(a) apply to that hospital.
									(2)Protections for
				reportingSubsection (g)(1) shall apply to actions occurring on
				or after the effective date of the provision to which the violation relates,
				except that such subsection shall apply to initiation, cooperation, or
				participation in an investigation or proceeding on or after the date of
				enactment of this title.
								(3)NoticeSubsection
				(i) shall take effect 18 months after the date of enactment of this
				title.
								3106.Enforcement
							(a)In
				generalThe Secretary shall enforce the requirements and
				prohibitions of this title in accordance with this section.
							(b)Procedures for
				receiving and investigating complaintsThe Secretary shall
				establish procedures under which—
								(1)any person may
				file a complaint alleging that a hospital has violated a requirement or a
				prohibition of this title; and
								(2)such complaints
				shall be investigated by the Secretary.
								(c)RemediesIf
				the Secretary determines that a hospital has violated a requirement of this
				title, the Secretary—
								(1)shall require the
				facility to establish a corrective action plan to prevent the recurrence of
				such violation; and
								(2)may impose civil
				money penalties, as described in subsection (d).
								(d)Civil
				penalties
								(1)In
				generalIn addition to any other penalties prescribed by law, the
				Secretary may impose civil penalties as follows:
									(A)Hospital
				liabilityThe Secretary may impose on a hospital found to be in
				violation of this title, a civil money penalty of not more than $25,000 for
				each knowing violation of a requirement of this title, except that the
				Secretary shall impose a civil money penalty of more than $25,000 for each such
				violation in the case of a participating hospital that the Secretary determines
				has a pattern or practice of such violations (with the amount of such
				additional penalties being determined in accordance with a schedule or
				methodology specified in regulations).
									(B)Individual
				liabilityThe Secretary may impose on an individual who—
										(i)is employed by a
				hospital found by the Secretary to have violated a requirement of this title;
				and
										(ii)willfully
				violates this title,
										a civil
				money penalty of not more than $20,000 for each such violation.(2)ProceduresThe
				provisions of section 1128A of the Social Security Act (other than subsections
				(a) and (b)) shall apply to a civil money penalty under this paragraph in the
				same manner as such provisions apply to a penalty or proceeding under such
				section 1128A.
								(e)Public notice
				of violations
								(1)Internet
				websiteThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services the names of participating
				hospitals on which civil money penalties have been imposed under this
				subsection, the violation for which such penalty was imposed, and such
				additional information as the Secretary determines appropriate.
								(2)Change of
				ownershipWith respect to a participating hospital that had a
				change in ownership, as determined by the Secretary, penalties imposed on the
				hospital while under previous ownership shall no longer be published by the
				Secretary of such Internet website after the 1-year period beginning on the
				date of change in ownership.
								(f)OffsetFunds
				collected by the Secretary under this paragraph shall be used to offset the
				costs of enforcing this title.
							3107.DefinitionsFor purposes of this title:
							(1)Acuity
				systemThe term acuity system means an established
				measurement tool that—
								(A)predicts nursing
				care requirements for individual patients based on severity of patient illness,
				need for specialized equipment and technology, intensity of nursing
				interventions required, and the complexity of clinical nursing judgment needed
				to design, implement, and evaluate the patient’s nursing care plan;
								(B)details the amount
				of nursing care needed, both in number of nurses and in skill mix of nursing
				personnel required, on a daily basis, for each patient in a nursing department
				or unit;
								(C)takes into
				consideration the patient care services provided not only by registered nurses
				but also by direct care licensed practical nurses and other health care
				personnel; and
								(D)is stated in terms
				that can be readily used and understood by nurses.
								(2)Direct care
				licensed practical nurseThe term direct care licensed
				practical nurse means an individual who has been granted a license by at
				least 1 State to practice as a licensed practical nurse or a licensed
				vocational nurse and who provides bedside care for 1 or more patients.
							(3)NurseThe
				term nurse means any direct care registered nurse or direct care
				licensed practical nurse (as the case may be), regardless of whether or not the
				nurse is an employee.
							(4)Direct care
				registered nurseThe term direct care registered
				nurse means an individual who has been granted a license by at least 1
				State to practice as a registered nurse and who provides bedside care for 1 or
				more patients.
							(5)EmploymentThe
				term employment includes the provision of services under a
				contract or other arrangement.
							(6)HospitalThe
				term hospital has the meaning given that term in section 1861(e)
				of the Social Security Act and
				includes a long-term care hospital, as defined in section 1861(ccc) of such
				Act.
							(7)Staffing
				planThe term staffing plan means a staffing plan
				required under section 3101.
							(8)Declared state
				of emergencyThe term declared state of emergency
				means a state of emergency that is an unpredictable or unavoidable occurrence
				at an unscheduled or unpredictable interval, relating to health care delivery
				and requiring immediate medical interventions and care, that has been declared
				by the Federal Government or the head of the appropriate State or local
				governmental agency having authority to declare that the State, county,
				municipality, or locality is in a state of emergency, but such term does not
				include a state of emergency that results from a labor dispute in the health
				care industry or consistent understaffing.
							3108.Rule of
				constructionNothing in this
				title shall be construed to authorize disclosure of private and confidential
				patient information, except in the case where such disclosure is otherwise
				required by law, compelled by proper legal process, consented to by the
				patient, provided in confidence to regulatory or accreditation agencies or
				other government entities for investigatory purposes, or provided pursuant to
				formal or informal complaints of unlawful or improper practices for purposes of
				achieving corrective and remedial
				action.
						.
			(b)Recommendations
			 to CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report containing recommendations for ensuring that sufficient numbers of
			 nurses are available to meet the requirements imposed by title XXXI of the
			 Public Health Service Act, as added
			 by subsection (a).
			3.Federal safe
			 patient handling standard
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Labor, acting through
			 the Director of Occupational Safety and Health Administration, shall establish
			 a Federal Safe Patient Handling Standard, consistent with section 6 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 655) to prevent
			 musculoskeletal disorders for direct care registered nurses and other health
			 care providers working in health care facilities.
			(b)Development of
			 standardIn developing the
			 standard under subsection (a), the Secretary shall solicit input from direct
			 care registered nurses and organizations representing direct care registered
			 nurses in implementing the standard.
			(c)RequirementsThe standard promulgated under subsection
			 (a) shall include—
				(1)a zero lift policy;
				(2)a musculoskeletal injury prevention plan,
			 which shall include hazard identification and risk assessments in relation to
			 patient care duties and patient handling;
				(3)a program to identify problems and
			 solutions regarding safe patient handling;
				(4)a system to report, track, and analyze
			 trends in injuries, as well as make injury data available to the public;
				(5)training for staff, including interactive
			 classroom-based and hands-on training by a knowledgeable person or staff, on
			 safe patient handling policies, equipment, and devices at least on an annual
			 basis, which shall include training on hazard identification, assessment, and
			 control of musculoskeletal hazards in patient care areas; and
				(6)annual evaluations of safe patient handling
			 efforts, as well as new technology, handling procedures, and engineering
			 controls.
				(d)Compliance with
			 the standardThe Secretary of Labor shall require—
				(1)all health care facilities to comply with
			 the standard developed under subsection (a); and
				(2)health care facilities to purchase, use,
			 and maintain safe lift mechanical devices.
				(e)Safe patient
			 handling planIn accordance
			 with the standard developed under subsection (a), and not later than 180 days
			 after such standard is published, health care facilities shall develop and
			 implement a safe patient handling plan that—
				(1)provides adequate, appropriate, and quality
			 delivery of health care services that protects patient safety and prevents
			 musculoskeletal disorders for direct care registered nurses and other health
			 care providers;
				(2)is consistent with the requirements of the
			 Federal Safe Patient Handling Standard;
				(3)provides for input by direct care
			 registered nurses and organizations representing direct care registered nurses
			 in implementing the plan; and
				(4)ensures that safe lifting mechanical
			 devices shall only be used by direct care registered nurses and other health
			 care providers.
				(f)DefinitionsIn
			 this section—
				(1)the term
			 lift team means employees of a hospital who are specially trained
			 to handle patient lifts, repositions, and transfers using patient transfer
			 devices or lifting devices as appropriate for the specific patient, based on a
			 needs assessment of the individual hospital employer; and
				(2)the term
			 zero lift policy means replacing unassisted manual lifting,
			 repositioning, and transferring of patients with the use of patient transfer
			 devices, lifting devices, and lift teams. Such term does not require the use of
			 patient transfer or lifting devices when the lift, reposition, and transfer
			 needs assessment indicates it is safe for the patient and the employee to use
			 manual lifting, repositioning, and transferring techniques.
				4.Payment
			 adjustment for hospitals under the Medicare program based on additional costs
			 of complying with certain requirementsSection 1886 of the Social Security Act (42
			 U.S.C. 1395ww), as amended by section 4102 of the HITECH Act (Public Law
			 111–5), is amended by adding at the end the following new subsection:
			
				(o)Adjustment
				based on additional costs of complying with certain requirements
					(1)In
				generalWith respect to inpatient hospital services furnished by
				a subsection (d) hospital during a fiscal year (beginning with fiscal year
				2010), in addition to the amount otherwise paid under this section, there shall
				also be paid to the subsection (d) hospital, from the Federal Hospital
				Insurance Trust Fund established under section 1817, an amount equal to the
				applicable amount specified in paragraph (2) for the subsection (d) hospital
				for the fiscal year.
					(2)Applicable
				amountThe applicable amount specified in this paragraph for a
				subsection (d) hospital for a fiscal year is equal to the quotient of—
						(A)the total amount
				of additional costs incurred by the hospital in providing inpatient hospital
				services to beneficiaries during the fiscal year that are attributable to
				compliance with the requirements under sections 3101, 3102, and 3103 of the
				Public Health Services Act (as estimated by the Secretary, taking into account
				recommendations contained in the report under paragraph (3)); and
						(B)the total number
				of discharges during the fiscal year (as estimated by the Secretary).
						(3)Medicare payment
				advisory commission reportNot later than 2 years after the date
				of the enactment of this subsection, the Medicare Payment Advisory Commission
				shall submit to Congress and the Secretary a report containing an estimate of
				the total costs to and savings for subsection (d) hospitals during a fiscal
				year that are attributable to compliance with the requirements under sections
				3101, 3102, and 3103 of the Public Health Service Act, including
				recommendations regarding the adjustment in payments to such hospitals under
				this subsection, together with recommendations for such legislation and
				administrative action as the Commission determines
				appropriate.
					.
		5.Enforcement of
			 requirements through Federal programs
			(a)Medicare
			 programSection 1866(a)(1) of the Social Security Act (42 U.S.C.
			 1395cc(a)(1)) is amended—
				(1)by striking
			 and at the end of subparagraph (U);
				(2)by striking the
			 period at the end of subparagraph (V) and inserting , and;
			 and
				(3)by inserting after
			 subparagraph (V) the following:
					
						(W)in the case of a hospital, to be
				subject to the provisions of title XXXI of the Public Health Service
				Act.
						.
				(b)Medicaid
			 programThe first sentence of section 1902(a) of the
			 Social Security Act (42 U.S.C.
			 1396(a)), as amended by section 5006(e)(2)(A) of Division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended—
				(1)by striking
			 and at the end of paragraph (72);
				(2)by striking the
			 period at the end of paragraph (73) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (73) the following new paragraph:
					
						(74)provide that any
				hospital receiving payments under such plan shall be subject to the provisions
				of title XXXI of the Public Health Service
				Act.
						.
				6.Registered nurse
			 workforce initiativeTitle
			 VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended by
			 adding at the end the following:
			
				JRegistered nurse
				workforce initiative
					860.Registered
				nurse workforce initiative
						(a)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall carry out a Registered Nurse Workforce
				Initiative (referred to in this part as the RNWI) to ensure that
				there is an adequate number of registered nurses and to reduce critical
				workforce shortages in hospitals.
						(b)PurposesThe
				purposes of the RNWI are to—
							(1)achieve
				short-term mitigation and remedy of the nationwide nursing shortage; and
							(2)establish and
				maintain the necessary educational system foundations and institutional
				involvement to ensure sufficient labor supply and labor market stability
				essential to ensuring safe and competent hospital nursing care on an ongoing
				basis.
							(c)DurationThe
				RNWI is established as a 5-year program for the purpose of adding new
				registered nurses to the workforce, and may be extended beyond the initial
				5-year period, if the Secretary determines appropriate.
						861.Educational
				assistance benefits
						(a)Grants for
				associate and baccalaureate degree programs
							(1)Basic
				educational assistance benefitsTo address the critical shortage
				of direct care registered nurses, the Secretary shall establish a nursing
				educational assistance grant program for eligible individuals who are accepted
				to, or are enrolled in, associate and baccalaureate degrees in nursing
				programs, based on such individuals' financial need, as determined by the
				Secretary.
							(2)Supplemental
				educational assistance benefit
								(A)BenefitsEach
				individual awarded a grant under this subsection shall receive—
									(i)nursing
				educational assistance to help meet, in part, the annual expenses of enrolling
				in and attending an associate or a baccalaureate degree in nursing program;
				and
									(ii)a monthly living
				stipend to help meet the individual’s basic living expenses.
									(B)Grant
				amountsThe Secretary shall determine the amounts awarded under
				subparagraph (A) for each fiscal year, based upon the cost of living and the
				cost of attending a nursing program for such fiscal year.
								(3)EligibilityAn
				individual desiring a grant under this subsection shall—
								(A)be an individual
				who has been accepted to an accredited nursing education program;
								(B)provide
				assurances that such individual will work for a health care provider that is
				eligible to receive national health service corps professionals for a period of
				not less than 3 years, in a setting that the Secretary determines appropriate;
				and
								(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(b)Grants for
				advance degrees in nursing
							(1)In
				generalTo address the critical shortage of nurse educators
				holding master’s or doctoral degrees in nursing, as well as the lack of
				master’s and doctoral nursing students, the Secretary shall establish a program
				to award grants to eligible individuals to assist such individuals in pursuing
				graduate nursing degrees.
							(2)Eligible
				individualsAn individual desiring a grant under this section
				shall—
								(A)hold an
				unencumbered license as a registered nurse;
								(B)be accepted into
				an accredited master's or doctorate degree program in nursing;
								(C)provide
				assurances that such individual will work as a nurse educator at an accredited
				nursing program for a period of 5 years after graduating from an accredited
				graduate degree program in nursing; and
								(D)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Repayment
				obligationA recipient of a grant under this section who fails to
				meet the requirements of the grant, as described in this section or as
				specified by the Secretary, shall repay the Secretary all amounts received
				through such grant, with interest.
						862.Preceptorship
				and mentorship demonstration projects
						(a)In
				generalThe Secretary shall award grants to eligible entities for
				the purpose of conducting 5-year nursing preceptorship and mentorship
				demonstration projects, designed to address nurse workforce shortages and
				improve patient care by providing additional support to nurses entering the
				workforce to promote the retention of nurses in the workforce.
						(b)Eligible
				entitiesAn entity desiring a grant under this section
				shall—
							(1)be a hospital;
				and
							(2)submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				hospitals that have a critical shortage of nurses, as determined by the
				Secretary.
						(d)Preceptorship
				program
							(1)In
				generalThe preceptorship program shall provide—
								(A)a period of
				practical experience and training for nursing students, by providing clinical
				supervision by a direct care registered nurse expert or specialist in a
				particular field; or
								(B)a period of
				orientation for newly-graduated or newly hired direct care registered
				nurses.
								(2)PurposeThe
				purpose of the preceptorship program is to establish a period of practical and
				clinical experiences and training for nursing students, newly hired nurses and
				recent graduates of a direct care degree program for registered nurses.
							(e)Mentorship
				program
							(1)In
				generalThe mentorship program shall match newly hired direct
				care registered nurses (referred to in this subsection as the
				mentees) with experienced direct care registered nurses, who
				shall serve as advocates and role models and help the mentees grow
				professionally, feel supported, and adapt to the culture of the acute care
				hospital. Mentors shall provide personal and career support in the
				workplace.
							(2)PurposeThe
				purpose of the mentorship program is to assist new or transitional direct care
				registered nurses to succeed in making their own contributions to the care of
				patients and to the nursing profession.
							(f)ReportEach
				recipient of a grant under this section, at the end of such recipient's 5-year
				demonstration project, shall submit to the Secretary a report containing an
				evaluation of the effect of the demonstration project on nurse retention and
				patient care in the hospital for which such grant was awarded.
						863.Authorization
				of appropriationsTo carry out
				this part, there are authorized to be appropriated such funds as may be
				necessary for fiscal years 2010 through
				2014.
					.
		
